Citation Nr: 1038677	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1969 and from April 1969 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for residuals 
of prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The competent evidence of record reflects that the Veteran's type 
II diabetes mellitus is treated with insulin and a restricted 
diet, but regulation of activities is not required.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in 
December 2003 and March 2004 letters, which advised the Veteran 
of what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised the 
Veteran of the information and evidence necessary to substantiate 
his appeal for a higher initial rating.  This March 2006 letter 
also advised him of how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts those 
determinations.   An April 2006 letter asked the Veteran to 
provide additional information and evidence regarding his claim.  
The claim was last adjudicated in September 2006.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for his type II diabetes 
mellitus disability.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, photographs, and lay evidence.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for type II diabetes mellitus.  
Such disability has been rated as 20 percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913, effective December 7, 
2003.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Turning to the evidence, a May 2006 statement from the Veteran's 
private physician noted that the Veteran was on a restricted 
diet, and that insulin and regular physical activity were 
required for his treatment.

The Veteran underwent a VA examination for diabetes mellitus 
later in May 2006.  On that occasion, it was noted that his 
treatment consisted first of oral medication and then insulin.  
It was also noted that he had trouble following a restricted 
diet, as evidenced by his morbid obesity.




Following the May 2006 VA examination, there is no evidence in 
the record to indicate that the Veteran has received any follow-
up treatment for his type II diabetes mellitus, nor has the 
Veteran contended that his type II diabetes mellitus has 
worsened.

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's type II diabetes mellitus is appropriately evaluated as 
20 percent disabling.  As outlined above, in order to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 7913, 
the evidence must show that treatment for diabetes mellitus 
requires insulin, restricted diet, and regulation of activities.  
Here, the objective medical evidence of record shows that the 
Veteran's treatment for his type II diabetes mellitus requires 
insulin and restricted diet.  However, the evidence also shows 
that regular physical activity is required for his treatment, 
which contradicts the definition of regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
under Diagnostic Code 7913.  Thus, the Board finds that the 20 
percent evaluation adequately addresses the Veteran's current 
disability picture.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

In summary, based upon the competent medical evidence of record, 
the Board concludes that the Veteran's type II diabetes mellitus 
has been adequately addressed by the 20 percent evaluation 
already assigned.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  Therefore, the Board finds that the preponderance of the 
evidence is against the claim for an initial disability rating in 
excess of 20 percent at any time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether the Veteran's type II 
diabetes mellitus disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptomatology than is shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for an initial disability rating in excess of 10 percent for 
residuals of prostate cancer.

The Board notes that the Veteran's most recent VA genitourinary 
examination took place in May 2006, more than four years ago.  
Thereafter, in a November 2006 statement, the Veteran said that 
he had "continuous incontinence."  In the September 2010 
appellant's brief, the Veteran's representative said that the 
Veteran contends that his condition has worsened, namely in that 
he is required to wear absorbent materials which must be changed 
two to three times during the day and that he uses appropriate 
absorbent padding on his bed at night.

As the current severity and extent of the Veteran's service-
connected residuals of prostate cancer are unclear, the Board 
finds that a new VA examination is necessary in order to fully 
and fairly evaluate his claim for a higher initial rating.

All relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his residuals of prostate cancer since 
July 2004.  After securing any necessary 
release, the RO/AMC should request any 
records identified which are not duplicates 
of those contained in the claims file.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

2.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of his service-connected 
residuals of prostate cancer.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
complete rationale should be provided for 
all opinions expressed.

The examiner should elicit from the Veteran 
all complaints pertaining to the claimed 
residuals.  Based on examination of the 
Veteran, consideration of his complaints, 
and review of the claims file, the examiner 
should address whether there is continual 
urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress 
incontinence which requires the use of an 
appliance or the wearing of absorbent 
materials.  If so, the examiner should also 
estimate the frequency that such absorbent 
materials would need to be changed (i.e., 
the number of times per day.  The examiner 
should also report the Veteran's daytime 
and nighttime voiding intervals.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


